Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The IDS filed 01/20/2022 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 16/887205. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hamedi et al. [US 20200034887 A1, August 9, 2019], in view of Simpson et al. [US 11182448 B1, 2019-07-30], in view of Quinn et al. [US 20170063551 A1, 2017-03-02], further in view of Lu [US 20180316776 A1, 2018-11-01]. 

With respect to claims 1 and 11, the claims limitations of a method and system for dynamically modifying a social media post, the method comprising:
receiving, at control circuitry, a first version [e.g. content item] of the social media post for presentation and a listing of target users or target user groups [e.g. audience of people] ([0769] FIG. 11, the method 1100 includes receiving a plurality of harvest content items (operation 1105)…. the content item harvesting module can be configured to harvest the content items based on a particular target audience…. target audience can be people who are interested in one or more sports. In this example, the content item harvesting module can be configured to harvest content items that are relevant to the selected audience of people interested in sports. For example, the content item harvesting module may harvest content items from social media accounts associated with professional sports teams or other businesses that market to sports fans. The content item harvesting module also may harvest content items from social media accounts of individuals who appear to have an interest in sports.
[0771] the method 1100 includes determining matching criterion aspects of the plurality of harvest content items this operation can be performed by a matching criterion manager such as the matching criterion manager 1040 shown in FIG. 10. In general, the matching criterion aspects can be any aspect, characteristic, or category of the content items);
retrieving, using the control circuitry, a plurality of versions of the social media post, each version of the plurality of versions of the social media post being associated with metadata ([0402] the content item harvesting module 1030 can be configured to collect harvest content items that match one or more criteria. The criteria can be selected, for example, based on the target audience. For example, the content item harvesting module 1030 can collect content items having textual content (e.g., metadata, captions, hashtags, etc.) relevant to the target audience);
selecting, using the control circuitry, a second version from the plurality of versions for presentation to the listing of target users or target user groups ([0403] the system 1000 can analyze the harvest content items (e.g. retrieved content items), and can evaluate and rank them based on a number of characteristics including user preference data (e.g. volume of engagement on social media). In some implementations, the performance metric ranking engine 1035 can carry out the steps of ranking the harvest content items relative to one another);
modifying, using the control circuitry, the second version based on preferred criteria of each target user or target user group to generate one or more modified versions of the social media post for each respective target user ([0403] by generating a numerical score for each harvest content item that represents the performance of that content item among the target audience for a given performance metric. The higher performing content items (e.g., the content items with higher scores) with regards to the user preference data and/or audience data can be harvested by the content item harvesting module 1030 from one or more data sources. For example, if a user wanted to design the best image of a cup of coffee, the content item harvesting module 1030 could gather images from social media accounts, public search engine results, a content library, a stock photo site, a content repository associated with a marketing or advertising platform, websites and news feeds, etc., all of which may correspond to the content sources 1015);
in response to the determining, transmitting, for presentation by the control circuitry, the one or more modified versions of the social media post for each respective target user ([0773] the method includes selecting a first transformation for the candidate content item, this operation can be performed by a recommendation module such as the recommendation module 1045 shown in FIG. 10. the first transformation is selected to make at least one characteristic of the candidate content item more like the at least one characteristic of a first harvest content item of the subset of the plurality of harvest content items that is ranked more highly than a second harvest content item of the subset of the plurality of harvest content items.
[0505] after performing transformations, the system 1000 can return new transformed versions of the candidate content items. The user may then choose to download, share, edit, or publish the transformed content items, for example in an advertising campaigns).
Hamedi does not specifically teach metadata that identifies a content type, a content quality, an original time stamp and an authenticity.
Simpson teaches metadata that identifies a content type, a content quality (col. 8, line 61- col.9, line 6, models capable of determining whether to display content items based on quality, a set of content quality models that comprise the ensemble model are trained to generate quality scores for each content item component. A content quality model is trained using training data for each type of content item component. The training data comprises content items 202. The content items 202 include a set of features 204, each of which has a numerical value to represent an aspect of quality. As part of training, a set of feature values (e.g., featurization data) are calculated for each content item component. The features values are calculated based on the text data and metadata associated with each content item component).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hamedi with metadata content type and content quality of Simpson. Such a modification would provide a method for managing display of content items based on determining a quality score for each content item (Simpson, col. 2, lines 15-17).
And in addition Quinn teaches an original time stamp and an authenticity ([0113-0116] Authenticity Verification—proving that the data is an accurate representation. Secure Metadata. Appropriate metadata may be stored in accompanying metadata files (or in the case of a Jpeg image, perhaps within an EXIF layer, or in any data item that allows nondestructive concomitant storage, within the item itself), and such files may optionally be encrypted and resistant to tampering. Metadata contains creation/origination data, including the author/creator, creation time/date/ location, etc., that provides information allowing the end user to authenticate the representation. Watermarking. Images may be securely watermarked with identifying information that provides suitable information to verify authenticity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hamedi as modified by Simpson with metadata content that identifies an original time stamp and an authenticity of Quinn. Such a modification would allow saving the authenticated data and metadata (e.g., information verifiably uploaded) (Quinn [0036]).

Hamedi as modified by Simpson and quinn does not teach:
wherein each one or more modified versions comprising a number of modifications;
comparing, using the control circuitry, the number of modifications to a modifying threshold for each target user or target user group;
determining, using the control circuitry, that the number of modifications to the one or more modified versions of the social media post is below the modifying threshold.
Lu teaches:
wherein each one or more modified versions comprising a number of modifications [e.g. difference between an output results]; comparing, using the control circuitry, the number of modifications to a modifying threshold [e.g. preset condition] for each target user or target user group determining, using the control circuitry, that the number of modifications to the one or more modified versions of the social media post is below the modifying threshold ([0082] the preset condition includes that a difference between an output result of a current round and an output result of a previous round is less than a preset threshold, and/or modification on the user parameter matrix and the tag parameter matrix reaches the preset number of rounds. The preset threshold and the preset number of rounds are set after modification precision and modification efficiency are measured).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Hamedi as modified by Simpson and quinn with the modified versions comprising a number of modifications of Lu. Such a modification would implement personalized recommendation, and improving the precision recommendation (Lu [0023]).

With respect to dependent claim 2, Hamedi as modified by Simpson, quinn and Lu further teaches wherein the comparing the number of modifications comprises: selecting a first version of the social media post [e.g. training sample] selecting the one or more modified versions of the social media post (Lu [0051] when the training sample is obtained, when an article on which the user u performs behavior and an article on which the user u has not performed any behavior are selected to construct the training sample, an article having a larger execution possibility is selected from the articles on which the user u has not performed any behavior, to construct the training sample. As such, it may be ensured that the obtained training sample more accurately reflects a difference between preference degrees of the user for two articles, thereby reducing an error risk of the training sample, and improving reliability of the training sample);
comparing the first version of the social media post to the one or more modified versions of the social media post to determine the number of modifications (Lu [0081-0082] when the output result dissatisfies the preset condition, modifying the user parameter matrix W.sub.m×k obtained after the a.sup.th round of modification to obtain a user parameter matrix W.sub.m×k obtained after an (a+1).sup.th round of modification, modifying the tag parameter matrix H.sub.k×n obtained after the a.sup.th round of modification to obtain a tag parameter matrix H.sub.k×n obtained after the (a+1).sup.th round of modification, letting a=a+1, and returning to perform the exemplary step 203 to step 206the preset condition includes that a difference between an output result of a current round and an output result of a previous round is less than a preset threshold, and/or modification on the user parameter matrix and the tag parameter matrix reaches the preset number of rounds. The preset threshold and the preset number of rounds are set after modification precision and modification efficiency are measured); and
updating the metadata of the one or more modified versions with the 
number of modifications based on the comparing (Lu [0142] the preference calculation module 670 is configured to calculate a preference degree of the user u for a target article according to the user portrait matrix P.sub.m×n obtained by the portrait obtaining module 660 and a tag of the target article).

With respect to dependent claim 3, Hamedi as modified by Simpson, quinn and Lu further teaches extracting one or more identifiers associated with the first version of the social media post, [e.g. return results associated with Facebook post] wherein the one or more identifiers associated with the first version comprises a location identifier, an image identifier, a text identifier, and a video identifier; extracting one or more identifiers associated with the one or more modified versions of the social media post, wherein the one or more identifiers associated with the one or more modified versions comprises a location identifier, an image identifier, a text identifier, and a video identifier (Hamedi [0081-0082] the groupings may be based on what social network the author is a part of. Using the previous example, the system would therefore return results showing, for example, that 700 authors on Facebook.TM. have posted about baseball in the last two months, 900 authors on Twitter.TM. posted about baseball in the last two months, 300 authors posted on Instagram.TM. about baseball in the last two months, etc. Other ways the authors may be grouped is how recently they posted about the selected custom search query. For example, in the baseball example, authors may be grouped together as those who have posted about baseball within the last day, the last week, the last month, and the last two months. In another example, the authors may be grouped by the frequency with which they meet the selected custom search query. For example, authors may be grouped together who have posted about baseball in the last two months once, 2-3 times, 4-5 times, and 6 or more times. 
The system can then match all of the authors in the database of that particular medium (or collection of media) who possess the specified criteria and return these results to the user. The retrieved list of authors from search will be "tagged" as members of a population of interest, which collectively represents a crowd the user wants to target. Targeting criteria may include keywords selection, image and video shares, demographic and psychographic attributes such as age, gender, geography and interests, or other behaviors and actions, historical activity, mobile device, and other metadata indexed during a specific time period that will allow for the grouping of similar authors); and
comparing the one or more identifiers associated with the first version against the one or more identifiers associated with the one or more modified versions of the social media post to identify the number of modifications (Lu [0082] the preset condition includes that a difference between an output result of a current round and an output result of a previous round is less than a preset threshold, and/or modification on the user parameter matrix and the tag parameter matrix reaches the preset number of rounds. The preset threshold and the preset number of rounds are set after modification precision and modification efficiency are measured.
Lu [0142] the preference calculation module 670 is configured to calculate a preference degree of the user u for a target article according to the user portrait matrix P.sub.m×n obtained by the portrait obtaining module 660 and a tag of the target article); and in response to identifying, storing the number of modifications (LU [0089] Step 208. When the output result satisfies the preset condition, respectively determining the user parameter matrix W.sub.m×k obtained after the a.sup.th round of modification and the tag parameter matrix H.sub.k×n obtained after the a.sup.th round of modification as the final user parameter matrix W.sub.m×k and the final tag parameter matrix H.sub.k×n.
Lu [0142] the preference calculation module 670 is configured to calculate a preference degree of the user u for a target article according to the user portrait matrix P.sub.m×n obtained by the portrait obtaining module 660 and a tag of the target article).

With respect to dependent claim 4, Hamedi as modified by Simpson, quinn and Lu further teaches determining that the number of modifications to the one or more modified versions of the social media post is above the modifying threshold [e.g. output result dissatisfies the preset condition]; and revising the one or more modified versions to remove modifications from the one or more modified versions to generate one or more semi-modified versions of the social media post (Lu [0081] Step 207. When the output result dissatisfies the preset condition, modifying the user parameter matrix W.sub.m×k obtained after the a.sup.th round of modification to obtain a user parameter matrix W.sub.m×k obtained after an (a+1).sup.th round of modification, modifying the tag parameter matrix H.sub.k×n obtained after the a.sup.th round of modification to obtain a tag parameter matrix H.sub.k×n obtained after the (a+1).sup.th round of modification, letting a=a+1, and returning to perform the exemplary step 203 to step 206).

With respect to dependent claim 5, Hamedi as modified by Simpson, quinn and Lu further teaches determining that the number of modifications to the one or more modified versions of the social media post exceeds the modifying threshold; and deleting the one or more modified versions that exceeds the modifying threshold; selecting a third version of the plurality of versions of the social media post; adjusting the preferred criteria associated with each target user or target user groups by reducing modifications to form adjusted preferred criteria; and modifying, using the control circuitry, the third version based on the adjusted preferred criteria of each target user or target user group to generate one or more semi-modified versions of the social media post for each target user or target user group (Lu [0081] Step 207. When the output result dissatisfies the preset condition, modifying the user parameter matrix W.sub.m×k obtained after the a.sup.th round of modification to obtain a user parameter matrix W.sub.m×k obtained after an (a+1).sup.th round of modification, modifying the tag parameter matrix H.sub.k×n obtained after the a.sup.th round of modification to obtain a tag parameter matrix H.sub.k×n obtained after the (a+1).sup.th round of modification, letting a=a+1, and returning to perform the exemplary step 203 to step 206).

With respect to dependent claim 6, Hamedi as modified by Simpson, quinn and Lu further teaches wherein the revising the one or more modified versions comprises: retrieving the one or more modified versions of the social media post; identifying one or more unique modifications to the one or more modified versions based on the comparing of the number of modifications; and modifying the one or more modified versions by eliminating one or more unique modifications to generate one or more semi-modified versions of the social media post (Lu [0089-0090] when the output result satisfies the preset condition, respectively determining the user parameter matrix W.sub.m×k obtained after the a.sup.th round of modification and the tag parameter matrix H.sub.k×n obtained after the a.sup.th round of modification as the final user parameter matrix W.sub.m×k and the final tag parameter matrix H.sub.k×n.
When the output result of the data fitting model satisfies the preset condition, modification on the user parameter matrix W.sub.m×k and the tag parameter matrix H.sub.k×n is stopped, and the current user parameter matrix W.sub.m×k is determined as the final user parameter matrix W.sub.m×k and the current tag parameter matrix H.sub.k×n is determined as the final tag parameter matrix H.sub.k×n).

With respect to dependent claim 7, Hamedi as modified by Simpson, quinn and Lu further teaches wherein the modifying threshold comprises a maximum number of modifications made to the second version of the social media post (Lu [0082] the preset condition includes that a difference between an output result of a current round and an output result of a previous round is less than a preset threshold, and/or modification on the user parameter matrix and the tag parameter matrix reaches the preset number of rounds. The preset threshold and the preset number of rounds are set after modification precision and modification efficiency are measured).

With respect to dependent claim 8, Hamedi as modified by Simpson, quinn and Lu further teaches wherein modifying the one or more modified versions of the social media post comprise modifying at least one of a salutation, a closing, an emoji, a displayed object, or a video (Lu [0019] the term “article” includes a physical article and a virtual article. The physical article is a real article, and is an object related to work or life consumption, for example, clothes, food, or office supplies. The virtual article is an article that cannot be touched in reality, for example, videos, audio, images, application software, products or content such as microblog, or an article derived from a virtual network world, such as a game prop, membership, or an icon).

With respect to dependent claim 9, Hamedi as modified by Simpson, quinn and Lu further teaches accessing historical communications records stored in a database; identifying one or more recently shared social media posts with the target user or target user group; and extracting the preferred criteria based on a salutation, a closing, an emoji, a displayed object, or a video from the one or more recently shared social media posts (Hamedi [0082] the system can then match all of the authors in the database of that particular medium (or collection of media) who possess the specified criteria and return these results to the user. The retrieved list of authors from search will be "tagged" as members of a population of interest, which collectively represents a crowd the user wants to target. Targeting criteria may include keywords selection, image and video shares, demographic and psychographic attributes such as age, gender, geography and interests, or other behaviors and actions, historical activity, mobile device, and other metadata indexed during a specific time period that will allow for the grouping of similar authors….).

With respect to dependent claim 10, Hamedi as modified by Simpson, quinn and Lu further teaches forming a template social media post associated with each target user or target user group based on the one or more recently shared social media posts (Hamedi [0081] the groupings may be custom defined. In another example, the groupings may be based on what social network the author is a part of. Using the previous example, the system would therefore return results showing, for example, that 700 authors on Facebook™ have posted about baseball in the last two months, 900 authors on Twitter™ posted about baseball in the last two months, 300 authors posted on Instagram™ about baseball in the last two months, etc. Other ways the authors may be grouped is how recently they posted about the selected custom search query. For example, in the baseball example, authors may be grouped together as those who have posted about baseball within the last day, the last week, the last month, and the last two months. In another example, the authors may be grouped by the frequency with which they meet the selected custom search query. For example, authors may be grouped together who have posted about baseball in the last two months once, 2-3 times, 4-5 times, and 6 or more times).

Regarding claims 12-20; the instant claims recite substantially same limitations as the above rejected claims 2-10 and are therefore rejected under the same prior-art teachings.

Response to Arguments
Applicant’s arguments filed on 01/20/2022 have been considered. 
The arguments regarding the combination of Hamedi and Davis references are persuasive. The new ground of rejection is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153